Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 10/08/2021, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1 – 3 and 6 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “selecting at least one second multimedia content among the plurality of second multimedia contents with a by selecting an angle corresponding to the at least one as the optimal rotation angle, wherein the first multimedia content and the at least one second multimedia content comprises a static image or a series of frames, where the closest prior art is Niamut et al (US 2020/0053393 A1), Alshina et al. (US 2019/0342577 A1), Boyce (US 2020/0043133 A1), Choi (US 2019/0356898 A1) and Yip (US 2018/0199024 A1). 
Niamut et al. is directed towards a method for processing spherical video data is described including a data processor providing spherical video data in the form of projected 
Alshina et al., which is in the same field of endeavor, discloses a method and apparatus for encoding or decoding a 360-degree image. According to an image decoding method and apparatus according to an embodiment, an original 360-degree image is reconstructed by acquiring image data from a bitstream, decoding a projection image of a 360-degree image from the image data, converting the projection image into the 360-degree image, acquiring rotation information of the 360-degree image from the bitstream, and rotating the 360-degree image based on the rotation information, see abstract.
Boyce et al., which is in the same field of endeavor, discloses spherical rotation is described for encoding a video that has a wide field of view, such as a spherical or hemispherical video. One example relates to receiving encoded video including rotation orientation metadata, decoding the video, extracting the rotation orientation metadata, rotating 
Choi et al., which is in the same field of endeavor, discloses a method for transmitting stereoscopic video content according to the present disclosure comprises the steps of: generating, on the basis of data of a stereoscopic video which includes a plurality of omnidirectional videos having parallax, a first frame comprising a plurality of first views projected from the plurality of omnidirectional videos; generating a second frame comprising a plurality of second views by packing, on the basis of region-wise packing information, a plurality of first regions included in the plurality of first views; and transmitting data on the generated second frame, wherein the plurality of second views include a plurality of second regions corresponding to the plurality of first regions, and the region-wise packing information includes information on shape, orientation, or transformation for each of the plurality of second regions, see abstract.
Last but not least, Yip, which is in the same field of endeavor, discloses a method and apparatus for generating metadata for a three dimensional (3D) image. The method includes generating metadata for an image rendered to be shaped as a sphere and transmitting the generated metadata, wherein the metadata includes information representing a region of the image, see abstract. 
However, all above mentioned prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 14 and 15, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486